PER CURIAM.
The defendant appeals from an order revoking her probation and sentencing her to prison time. A brief has been filed by defense counsel pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). The defendant did not file a supplemental brief. There appears to be no reversible error in the proceedings below in which defendant’s probation was revoked. Brown v. State, 429 So.2d 821 (Fla. 2d DCA 1983).
However, the order revoking probation incorrectly states that defendant pleaded guilty to the violation of probation. This should be corrected to show the defendant pleaded “not guilty.” Underwood v. State, 455 So.2d 1133 (Fla. 2d DCA 1984).
We therefore remand for the foregoing correction.
CAMPBELL, A.C.J., and LEHAN and HALL, JJ., concur.